                    IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


UNITED STATES OF AMERICA


      V.                                              CR 118-021


JOSE DOMINGUEZ
MARIA ELENA ABONZO



                                      ORDER



      After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. nos. 84,

85). Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate
Judge as its opinion and DENIES Defendants' Motions to Suppress. (Doc. nos. 64,65.)
      SO ORDERED this               day of October, 2018, at Augusta, Georgia.




                                         J. RANMTHALLf CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
